Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tait Swanson on 28 December 2021.

The application has been amended as follows:

21. (Currently Amended) A system, comprising: 
a controller configured to receive feedback from one or more sensors and in response to the feedback from the one or more sensors control a first pump that pumps a distillate fuel, a second pump that pumps fuel oil, and a fuel selector that controls a first flow of the distillate fuel and a second flow of the fuel oil to a gas turbine system to start the gas turbine system on the fuel oil; 
wherein each of the one or more sensors is configured to detect a parameter of the fuel oil in [[the]]a fuel line, and the parameter comprises a pressure or a temperature of the fuel oil in the fuel line; 

wherein in response to the parameter being less than the threshold, the controller is configured to start the gas turbine system on the distillate fuel[[.]]; and
wherein the controller is configured to determine whether the fuel line contains the distillate fuel prior to the startup, the controller is configured to start the gas turbine system on the fuel oil only if the fuel line contains the distillate fuel prior to the startup, such that the distillate fuel flows to a combustor of the gas turbine system prior to the fuel oil when starting up on the fuel oil.
26. (Canceled)
Drawings
The drawings were received on 20 December 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-14 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claims 1 and 8, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a gas turbine system comprising, among other features, 
a controller comprising a processor, memory, and instructions stored on the memory and executable by the processor, wherein the controller is configured to perform a startup of the gas turbine system in response to the feedback from the sensor to:

start the gas turbine system to flow the distillate fuel through the fuel line if the controller determines that the fuel line does not contain the distillate fuel prior to the startup.
		In claim 21, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a system comprising, among other features,
a controller configured to control a fuel selector that controls a first flow of the distillate fuel and a second flow of the fuel oil to a gas turbine system to start the gas turbine system on the fuel oil; 
wherein the fuel oil flows in a fuel line;
wherein the controller is configured to determine whether the fuel line contains the distillate fuel prior to the startup, to start the gas turbine system on the fuel oil only if the fuel line contains the distillate fuel prior to the startup, such that the distillate fuel flows to a combustor of the gas turbine system prior to the fuel oil when starting up on the fuel oil.
ii.	Claims 2-7, 9-14, and 22-25 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	

 
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741